Citation Nr: 1619576	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability 

2.  Entitlement to service connection for a low back disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Jurisdiction in this matter has been transferred to the RO in Indianapolis, Indiana.

In January 2013, the Veteran was afforded a videoconference hearing before the undersigned.  

In November 2014, the Board reopened the Veteran's claim for service connection for a cervical spine disability and denied the Veteran's claim for service connection for a cervical spine disability and a low back disability and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In January 2016, the Court granted a Joint Motion for Remand and remanded portion of the November 2014 Board decision denying service connection for the cervical spine and low back disabilities to the Board for action consistent with the January 2016 Court order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for due process and additional development.  

Service treatment records show that the Veteran was injured in a motor vehicle accident in February 1984 and was treated for a neck strain, which was noted at separation.  The Veteran was afforded VA examinations in February 2010 and July 2012 in connection with his claims for service connection for a cervical spine disability and a low back disability.  The July 2012 VA examiner provided opinions regarding the Veteran's claims finding that neither the cervical spine disability or the low back disability was incurred in or caused by the inservice injury, event or illness.  The examiner based the opinion, in part, on the lack of continuity of treatment as opposed to symptoms.  Also, the examiner failed to provide adequate rationale for his conclusion that the Veteran's current disabilities were not consistent with the initial injury during service.  Finally, following the July 2012 VA examination, the Veteran and his wife testified during the February 2013 hearing that he has suffered from neck and back pain since service and was treated in 1993 or 1994 for his neck and back conditions, which was not considerd during the VA examinations.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed cervical spine and low back disabilities, including treatment during the 1990s.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed cervical spine and low back disabilities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified cervical spine and low back disabilities had their onset during, or are otherwise related to, active service.  The examiner should specifically comment on his documented inservice injury in February 1984. 

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records.  The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




